10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DARREN L. HARRIS, Case No. CV 19-04904 DSF (RAO)
Plaintiff, ORDER ACCEPTING REPORT
AND RECOMMENDATION OF
V. UNITED STATES MAGISTRATE
JUDGE
GAVIN NEWSOM, et al.,
Defendants.

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff's First Amended
Complaint (Dkt. No. 16), all of the relevant records on file, and the Magistrate
Judge’s Report and Recommendation (“Report”). The time for filing objections to
the Report has passed and no objections have been received. The Court hereby

accepts and adopts the findings, conclusions, and recommendations of the Magistrate

Judge.
Accordingly, IT IS ORDERED that this action is DISMISSED without
prejudice.
if a ) ~.
DATED: June 30, 2021 PI&ZOXKQ- Ap. _» chi

 

UNITED STATES DISTRICT JUDGE

 
